 MILK DRIVERS & DAIRY EMPLOYEES LOCAL 584, ETC.509before us.The allegations contained in the request, not denied by theEmployer, establish in our view that Local 410 is a continuation ofthe certified representative herein.Thus, both Locals 5 and 410 arelocals of the same International; Local 410 was chartered in order tomake it possible for the employees at the Climax plant to be repre-sented more effectively ; the chartering of Local 410 and the transferof representative status from Local 5 to Local 410 was approved by theInternational and by both Locals 5 and 410; 1 and Local 410's officersare the same as those of the autonomous Local 5 unit at the Climaxplant.In these circumstances, we find that the requested substitutionof Local 410 for Local 5 as certified representative of the employeesin the unit would insure to these employees a continuity of their presentorganization and representation and we shall therefore grant the peti-tioner's request.2Such amendment of the certification is not, how-ever, to be considered as a new certification or a recertification.[The Board amended the Certification of Representatives issued toOfficeEmployees International Union, Local No. 5, AFL-CIO, inCase No. 30-RC-1037 by substituting therein "Office Employees In-ternational Union, Local No. 410, AFL-CIO" for "Office EmployeesInternational Union, Local No. 5, AFL-CIO."]1The Employer does not contend, and there is no indication in the documents filed withthe Board,that the employees involved do not wish to be represented by Local 410.2 Bushnell Steel Company,96 NLRB 218. See alsoUnited States Plywood Corporation,98 NLRB 1330.Although Chairman McCulloch concurred inGulf Oil Company,135 NLRB184, he believes that the instant case is distinguishable.InGulf,the Board denied themotion to substitute Local 826,International Union of Operating Engineers,for Local 715of the same International as certified representative of the employees involved.In thatcase,however, the employees in the involved unit apparently had theretofore been repre-sented by.their own local and the motion sought to transfer the certification to anamalgamated local.Under those circumstances,the Board found that the substitution ofLocal 826 as representative of the employees would have resulted in a complete loss ofidentity of the certified Local 715,without insuring to the employees in the unit a con-tinuity of their existing representation.Here, on the other hand, the certified local is anamalgamated local and the petitioners seek to transfer the certification to a local whichwould represent only the Climax employees.In this context,it is clear that the requestedsubstitution would afford the employees involved representationbya successor local whichboth is identified with their specific unit grouping and has a continuing identification withtheir prior representative.Milk Drivers and Dairy Employees Local Union No. 584, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of AmericaandOld Dutch Farms, Inc.,Charging Party.Case No. 2-CC-800.March Vii, 1964DECISION AND ORDEROn October 9,1963, Trial Examiner Owsley Vose issued his Decisionin the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices and146 NLRB No. 62. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to,a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. - Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the Respondent's exceptions and brief, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.'ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.21We find it unnecessary to reach the question of interpreting clause GGA of the in-dustry contract in concluding that Balsam was a neutral to the dispute between Respond-ent and Old Dutch=The Recommended Order is hereby amended by substituting for the first paragraphtherein the following paragraph:Upon the entire record in this case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,the National Labor Relations Board hereby ordersthat Respondent,its officers,agents, representatives,successors, and assigns, shallTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon the charge filed by the Charging Party(herein called Old Dutch) on May28, 1963, the General Counsel,on June 26,1963, issued a complaint against theRespondent alleging that it had,in the course of a dispute with the Old Dutch,violated Section 8(b) (4) (i)and (ii) (B)of the Act the so-called secondary boycottprovisions)by causing a strike among the employees of the Balsam Farm Inc.,picketing the premises owned by Balsam at 8720 Pitkin Avenue, Borough of Queens,New York,New York, and by uttering threats against Balsam,allwith an objectof forcing Balsam to cease doing business with Old Dutch and other persons.Re-spondent filed an answer which,as amended at the hearing, denies the commissionof any unfair labor practices but does not challenge the interstate commerce allega-tions of the complaint.The case was heard by Trial Examiner Owsley Vose onAugust 13,1963,atNew York,New York.All parties appeared and were repre-sented by counsel at the hearing,and were afforded a full opportunity to be-heard,to examine and cross-examine witnesses,and to submit oral argument.However,by agreement of all parties no witnesses were called at the hearing,the partiesstipulating that the testimony and exhibits adduced before Honorable John F.Dooling, Jr., District Judge,United States DistrictCourt,Eastern District of NewYork,in June and July 1963 in connection with a Section 10(1) injunction pro-ceeding known asIvan C.McLeod v.Milk Drivers and Dairy Employees LocalUnion No. 584, International Brotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers of America,65 Civil 748[54 LRRM 2287],should be consideredas having been adduced before me in this proceeding.The parties further stipu-lated that consideration might be given certain testimony which the parties agreedwould be given in this proceeding by three additional witnesses who were not calledin the district court proceeding,were these three witnesses to be called in this MILK DRIVERS & DAIRY EMPLOYEES LOCAL 584, ETC.511proceeding.After the close of the hearing the General Counsel filed a brief whichhas been fully considered.The Respondent, although it had requested and wasgranted additional time within which to file a brief, failed to do so.iUpon the entire record herein, I make the following:FINDINGS AND CONCLUSIONS1.THE NATURE OF THE BUSINESS OF THE EMPLOYERSOld Dutch, a New York corporation, has its principal office and place of businesson a portion of the premises owned and operated by Balsam at 8720 Pitkin Avenue,Borough of Queens, New York City. Old Dutch is in the business of distributingmilk and related products and orange juice at retail.However, Old Dutch has noprocessing or bottling facilities of its own. It contracts with Balsam to have Balsamperform these services for it.Old Dutch purchases the milk used in its operations from milk brokers.Eightypercent of the approximately $800,000 worth of milk customarily sold by Old Dutchin a normal year originates in Pennsylvania and is delivered directly to the PitkinAvenue plant.Old Dutch employs eight driver-salesmen who deliver milk directly to homes onfour milk routes operated in the traditional manner.The driver-salesmen work fora salary plus -a commission on their sales.Old Dutch also employs a truck main-tenance mechanic and a driver whose primary work is to deliver milk in bulk toa retail store operated by Old Dutch ion Flatbush Avenue in Brooklyn.All of theemployees above mentioned are represented for collective-bargaining purposes bythe Respondent.SinceMay 5, 1962, Old Dutch has also operated at 1881 Flatbush Avenue,Brooklyn, New York, a small cash-and-carry self-service retail sales establishmentwhich was originally designated as a milk depot and is now styled a milk store.The establishment is equipped with refrigeration cabinets, in which are stored milkand other milk products and some open shelf and counter space.Milk productsare sold along with beer,-soda, cheeses, some baked goods, cold cuts of meat, coffee,and other food items.The establishment does not carry a full line of grocerystore or delicatessen store items.Two checkout girls and two supervisors are em-ployed at the Flatbush Avenue store.They are not represented by the Respondent.Balsam has complete facilities on the Pitkin Avenue premises for homogenizing,pasteurizing, and bottling milk.Balsam sells milk wholesale and retails it throughvending machines and home delivery routes through its own driver-salesmen. Ina typical year Balsam has almost $1,500,000 worth of raw milk shipped to itsPitkin Avenue plant from sources in Pennsylvania.Balsam leases out portions of its Pitkin Avenue premises to Old Dutch, SylvanDairy, and White Cross Dairy, all of whom are engaged in the retail milk-distributionbusiness.They have offices on the premises and Old Dutch also rents a fenced-offparking area for its trucks and a garage in which it has its vehicle maintenancework performed.Old Dutch also makes use of Balsam's loading platform forloading its milk and unloading its empty bottles.Balsam processes milk not only for itself and for its tenants at the Pitkin Avenueestablishment, i.e.,Old Dutch, Sylvan, and White Cross, but also for other milkdistributors having their places of business elsewhere, including Michael Dairy, IslipDairy, Seacrest Farms, and Cedar Lane Farms.Of these, Old Dutch, Sylvan, andCedar Lane operate retail stores, the operation of which gave rise to the labordispute involved in this case.Balsam makes no deliveries to any of these stores.However, it does make wholesale deliveries of milk to grocery stores and bakeries.Old Dutch's raw bulk milk is delivered by tank truck direct to Balsam's plant andis placed in Balsam's tanks.A running inventory record is kept.Old Dutch paysBalsam a fixed amount per can for processing the milk (which includes pasteurizing,homogenizing, bottling, and loading the milk) and pays an additional fixed amountper can for office rental, truck storage space, milk storage, and other services.Citrus Bowl, Inc., herein called Citrus, is a New York corporation engaged in thesale and distribution at wholesale of orange juice and related products from a plantin the Borough of Queens, New York, New York.During the past year it shippedto out-of-State destinationsmore than $50,000 worth of orange juice and otherproducts.'Instead, the Respondent filed the findings of fact and conclusions and the opinion ofJudge Dooling in the district court Section 10(1) injunction proceeding744-670-65-vol. 146-34 512DECISIONSOF NATIONALLABOR RELATIONS BOARDRobert H. Carr&Sons, herein called Carr, is a Delaware corporation engaged,out of its Malvern,Pennsylvania,terminal,in interstate trucking operations.Duringthe past year Carr performed services valued at more than$50,000 for variousenterprises located outside Pennsylvania.It is found that Old Dutch,Balsam,Citrus, and Carr are persons engaged in commerce and are engaged in an industryaffecting commerce within the meaning of the Act.II.THE LABOR ORGANIZATIONThe Respondent,Milk Drivers and Dairy Employees Local Union No. 584,Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica is a labor organization within.the meaning of Section 2(5) of the Act.III.THE UNFAIR'LABOR PRACTICESA. Background1.The pertinent contract provisionsThe collective-bargaining contracts governing the wages, hours, and working con-ditions of the driver-salesmen and other employees of milk distributors in the NewYork Cityarea are negotiated on an industrywide basis between representatives ofGreater New York and Northern New Jersey Milk Dealers Labor Committee andrepresentatives of three local unions affiliated with the Teamsters,including theRespondent Local 584.The contracts are signed,however, by the individual milkdealers and the particular local union involved.About 250 milk dealers havesigned the same form of contract.The current contract runs from October 24,1961, to October 24, 1963.Clause 66A of the current contract,which is incorporated in the separate contractsbetween the Respondent and both Old Dutch and Balsam, provides,insofar as ispertinent here, as follows:It shall be a violation of this agreement for any party to said agreement tosell or distribute milk retail from wholesale trucks, or for employers to estab-lish, service,or deliverto depots for the purpose of distributing or selling milk.Despite the inclusion of the foregoing clause in the current contract and despitethe inclusion of some substantially similar clause in the preceding contracts, afterFebruary 18, 1957, about 15 milk dealers, parties to the contract,have opened about40 sales establishments similar to Old Dutch'sFlatbush Avenue store in the NewYork area.The standard form contract also includes provisions requiring compulsory arbitra-tion of-Any and all disputes and controversies arising under or in connection withthe terms or provisions of this agreement,or in connection with or relating tothe application or interpretation of any of the terms or provisions hereof, orin respect to anything not herein expressly provided but germane to the subjectmatter of this agreement ... .The contract further forbids all"strikes,lockouts,walkouts.by eitherparty.,except as against the party failing to comply with the decision andorder of any arbitrator"handed down pursuant to the provisions of the contract.2.The Respondentinvokes arbitration of the question of Old Dutch'sallegedviolation of clause 66A of the contract because of its opening of the FlatbushAvenue storeAs found above, Old Dutch opened its Flatbush Avenue store in May 1962.OnDecember 11, 1962, Respondent invoked the arbitration clause in its contract withOld Dutch claiming that the establishment by Old Dutch of the Flatbush Avenuestore constituted a breach of clause 66A of the contract.On March 4, 1963, theparties formally submitted the issue to the named arbitrator.Hearings before thearbitratorwere held on March 4 and 13 and May 22, and then adjourned toJune 4, 1963.The June 4 hearing did not take place because on Monday,May 27,1963, the incidents giving rise to the filing of the charge in this case occurred.B. The picketing and strike activity at the premises shared by Balsam,Old Dutch,and other lessees of Balsam on May 27, 1963'About 9 a.m. on Monday,May 27,1963, Ike Bogan, the vice president of theRespondent,and Joe Barone, one of its business representatives,appeared at MILK DRIVERS & DAIRY EMPLOYEES LOCAL 584, ETC.513Balsam's loading platform which was used by Old Dutch and the other lessees ofBalsam.They informed Robert Rutheiser,Balsam'smanager,"thatwe weren'tto put up any milk for Old Dutch Farms because of the same situation of Sunnydaleand the other stores, they were going to close the stores, and [that he, Ruthelser]knew it had to come sooner or later." 2About 10:30 that morning Raymond LeVassiur, the president of Old Dutch,commenced handing out cases of Old Dutch milk from Balsam's refrigerator to oneof the Old Dutch employees.At this point the Respondent's agents, Bogan andBarone, went into the refrigerator and spoke to Balsam's employees who were alsoworking there.The Balsam employees ceased work and went outside.It is stip-ulated that these employees went "out on strike when,and because,Balsam permittedOld Dutch employees to load milk from the Balsam refrigerator to an Old Dutchtruck."As other Balsams employees arrived to go to work, the Respondent's repre-sentatives stopped them and instead of reporting for work, the employees gatheredin the parking lot .3At this time pickets appeared at the two driveways leading to the premises sharedby Balsam, Old Dutch, and the others.They carried sandwich-type signs, one sideof which read, "Unfair, milk company stores violated contract, and destroy jobsecurity," and the other, "On strike.Unfair to Union members Local 584 IBT."The signs did not identify the employer being picketed.At this time about 20 driversfrom other milk distributors were in the vicinity of the plant.However, theypicked up no milk until the strike was settled about 4.30 p.m. that day.About 11:30 that morning Joseph Virello, a driver for Citrus, arrived with a loadof Tropicana orange juice for delivery to Balsam.The pickets stopped the truckand had a conversation with Virello.Virello parked his truck, and called his em-ployer from Balsam's office and informed him of the situation at Balsam's plant.Refusing to cross the picket line, Virello left with his load without making thedelivery.Virello returned again at 2 p.m. that day but failed to make the deliveryas the picketing was still in progress.During the afternoon the pickets also stopped two tank trucks filled with milkconsigned to Balsam.The two trucks were driven by employees of Carr of Malvern,Pennsylvania.The pickets instructed the drivers to pull into Balsam's parking areaand wait.Because of the picketing, Carr's drivers complied with this request anddid not unload their milk until the agreement settling the strike was reached laterthat afternoon.There was a substantial delay in unloading a third tankful of milkwhich had been delivered to Balsam by a Carr driver before the strike began becauseGuarnieri, the Balsam employee whose duty it was to unload it, went on strike.C. The strike settlement agreement and the discussions leading theretoA conference to discuss the strike was held in the office of Sylvan on Balsam'sPitkin Avenue premises at 2:30 p.m. on May 27.Attending were Vice PresidentBogan and Business Representative Barone for the Respondent,President RaymondLeVassiur and his brother Arthur, vice president of Old Dutch, Nathan Balsam,secretary-treasurer of Balsam,and Rutheiser,Balsam's manager, David Lieberman,White Cross'president, and Sylvan Speroni, the president of Sylvan.President LeVassiur of Old Dutch reminded Bogan, the vice president of the Re-spondent,of the no-strike clause in the contract.Bogan replied that he was awareof it.When LeVassiur inquired "what the issue was," Bogan answered, "I want youto close your store on Flatbush Avenue."LeVassiur then asked if Bogan was not2On May 26,Manager Rutheiser,as he had passed the plant of Sunnydale Farms, hadobserved Sunnydale's employees congregated on the sidewalk and that Business Repre-sentative Barone and the top officers of the Respondent were also presentUpon question-ing Barone,Rutheiser was informed that "they are finally going to close the stores. It isabout time......Barone addedthat hehad done "this same thingthat day at Wadding-ton Farms,WaddingtonStore, and the Holland Store . . . .. This was a reference to thestores operated by Waddington Farms and Freeman-Holland,milk distributors in MaspethFearing that the Respondent might take action against Balsam because it processed OldDutch's milk,Balsam'smanager,Rutheiser,inquired whether lie "-had any worries for thatevening."Business Representative Barone replied,"You don'thave to worryabout ittonight."3The Respondent's representatives advised Balsamthat thestrike would have been de-layed until Balsam started to process milk for Old Dutch late in the day but for Balsam'spermitting Old Dutch to load the refrigerated milk.Balsam askedOld Dutchto returnthe milk and this was done, but with Balsam employees,at the Respondent's insistence,doing the unloading. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDaware that this issue was presently before an arbitrator and asked if it would not besensible to wait until the arbitrator's decision was handed down.Bogan's replywas, "You are on, strike.You must close the store."President Sperom stated onbehalf of Sylvan, "If you strike Balsam the way you are doing, I cannot get milkand you are in effect striking me."Bogan brought up the subject of Sylvan's retailstore.Speroni at once agreed to close the store.Lieberman, the president ofWhite Cross which did not operate a store, protested as follows: "You close theBalsam plant, I am an innocent party. I am not involved in any way, and yet Iwill have no milk."Bogan replied that he could not help it.However, Bogan, ad-dressing President LeVassiur of Old Dutch, said he "would agree to allow theplant to operate if [LeVassiur] would close the store."LeVassiur refused.LeVas-siur proposed that Bogan "allow the Balsam plant to run and bottle the milk for[his]milk routes but not for [his] store."After taking time out to telephone JohnKelly, the Respondent's president, Bogan announced, "Balsam cannot bottle foryou [Old Dutch] at all.That is it."Balsam's secretary-treasurer, Nathan Balsam,then entered into the discussion, saying, "You know, you are striking me. I am notinvolved in this dispute, or this discussion, or your problems with Old Dutch Farms,yet you are closing my plant. It certainly does not seem fair.Why don't you letme bottle for Old Dutch routes?Let me run my plant, and take care of my otherdealers."Bogan refused, declaring, "If you bottle for Old Dutch, you cannot runthe plant."The discussion went on for quite awhile, and finally the representatives of the otherdairies sought to persuade LeVassiur of Old Dutch to yield, pointing out that noneof the dairies would be able to operate unless it did.Ultimately, about 4:15 p.m.,Nathan Balsam, declaring that he had no alternative, agreed not to process OldDutch's milk if the Respondent would remove the pickets.The Respondent there-upon removed the pickets and the strike ended.Balsam did not process milk forOld Dutch for the next few days.At the request of the Respondent, the LeVassiur brothers, representing Old Dutch,and Gerard Ganter representing Cedar Lane (which also operated a retail store)met with President Kelly and two business representatives of the Respondent onMay 31, 1963.Kelly stated that he wished to confer with the employer representa-tives separately.Kelly talked with Raymond LeVassiur first, at the latter's sugges-tion.Kelly informed LeVassiur that the Respondent had settled a similar controversywith Grand View Dairy over the operation of a store on the basis that Grand Viewwould raise its "store" price for milk to 2 quarts for 47 cents and continue operatingthe store.Kelly offered the same settlement to Old Dutch.Other dairies operatingstores would be required to sell 2 quarts of milk for 49 cents .4At this time OldDutch's "store" price for milk was less than 47 cents for 2 quarts. LeVassiurproposed that Old Dutch be permitted to charge 45 cents for 2 quarts of milk inbottles and 49 cents for 2 quarts in paper containers.Kelly declared that Old Dutchmust accept the same settlement as Grand View.This offer was accepted by OldDutch, the store was reopened, and Balsam resumed processing Old Dutch's milk.D. Subsequent eventsSince the Respondent took strike action against Old Dutch and Balsam because ofOld Dutch's operation of its Flatbush Avenue store, seven other dairies operatingsimilar retail establishments have raised their "store" price of milk, including Sylvanand Cedar Lane.The Respondent, together with Local 602 and 607 of the Teamsters, initiated asecond arbitration proceeding involving Hegeman Farms Corp., and Holland Farms,Inc., in which the Locals contended that the distributors' operation of retail storesviolated, among others, clause 66A of the standard contract. Invitations to intervenein this arbitration proceeding have been extended to some 15 milk distributors withwhom the Respondent (or Locals 602 or 607) has a similar controversy.A hearingin the arbitration proceeding was held before Arbitrator Theodore W. Kheel onJuly 10, 1963.E. Recapitulation; conclusionsTo recapitulate, on Monday, May 27, 1963, Respondent informed Balsam that itwas not to process Old Dutch's milk, that the Respondent was going to close all ofthe milk stores.As soon as Old Dutch commenced removing previously processedmilk from Balsam's refrigerator, the Respondent immediately caused the employees4Kelly explained the advantageous terms offered Old Dutch on the grounds that OldDutch and Grand View had borne the brunt of the strike. MILK DRIVERS & DAIRY EMPLOYEES LOCAL 584, ETC.515of Balsam tocease workand goout on strike.Pickets were placed in front of thedrivewaysleadingto the plant.Thesigns carriedby the pickets did not identify theemployer or employers involved in the dispute.The pickets induced the employeesof Citrus and Carr to refuse to cross the picket lines with their loads. In the discus-sions in theafternoon of May 27, between Respondent and the affected distributorswhich sharedBalsam's premises,the Respondent flatly took the position that OldDutch would have to close its store and that Balsam could not run its plant at allas long asitprocessed any of Old Dutch's milk.The strike was called off whenBalsamultimately yielded to theRespondent'sdemand that it cease processing OldDutch's milk.The foregoingfacts, in my opinion,establishnot onlythat Balsam's employeesengaged in a strike at the Respondent's instigationwith an object ofrequiringBalsam to cease doing businesswith Old Dutch, but also that the Respondent byitspicketing and personal appeals inducedthe employees of Citrus and Carr torefuse to perform serviecsfor theiremployerswith an object of requiring Citrusand Carrto refuseto perform servicesfor Balsam.The Respondent's statementto Balsam on the afternoonof May 27, that it could notrun its plantif itprocessedany of Old Dutch's milk,in the context of events in this case,constituteda threatto continuethe strikeunless Balsamyielded and ceaseddoing businesswith OldDutch, an object proscribed by Section 8(b) (4) (B).Since,as found above, BalsamCitrus, and Carrare all persons engaged inan industryaffecting commerce, theRespondent's conduct comes squarely within the ban of Section 8(b) (4) (i) and(ii) (B) ofthe Act,unless, asisapparentlycontendedby the Respondent,becauseof the natureof Balsam's relationshipto Old Dutch and the goals sought to beachieved by clause 66A, whichis binding upon Balsamas well as upon Old Dutch,the Respondent's picketing and strike action against Balsam is tobe regarded asprimary incharacter.Judge Doolingconcludedin theSection 10(1) injunction case, in his opiniondated August 6, 1963, that theRespondent'spicketingand strike actionagainstBalsammust be regardedas primary in natureand hence waspremissible.JudgeDoolingnoted that clause 66A (prohibiting distributorsfrom establishing retailstores)was includedin the standardform contract as a meansof protecting thejob security of driver-salesmen.The retailstoreswith their lowerprices for milkwerecausing a loss of job opportunities among driver-salesmen.JudgeDoolingfurther pointedout that Balsam's continued processingof Old Dutch'smilk presentedthe same kind of a threatto the job security of driver-salesmenas did Old Dutch'scontinued operation of itsretailstore.In these circumstances,and inview of thefunctional integration of Balsam's processing operationsinOld Dutch'smilk-dis-tributingbusiness,Judge Doolingconcluded that thedispute wascommon to bothOld Dutch andBalsam and that the Respondent's picketing and strike action wasin consequenceprimaryas to each employer.I am constrained to disagree with this conclusion because in my opinion neitherof the factors relied uponby Judge Doolingwarrant making an exceptionand hold-ing permissibleconduct so clearlyfallingwithin theban of thesecondary boycottprovisionsof the Act.In considering the first groundrelied on byJudge Dooling-in effect that Balsam,by continuingto processOld Dutch'smilk,was aidingOld Dutchin its disputewith the Respondent in a mannerwhich was contraryto thespiritofclause 66Aof Balsam's contractwiththe Respondent-it should be borne in mindthat theRespondent does not contend that Balsam's conduct in continuing to process OldDutch'smilk constitutesa breach oftheletterof clause 66A of its contract withBalsam.Although theRespondent initiatedarbitrationproceedings against otherdairieswhich wereallegedly violating clause 66A of theircontracts,so far as therecord shows, no such proceeding has been commenced against Balsam.Nor couldthe Respondentvalidlycontend that Balsam's conductabove referred to violatedclause 66A.This clausemerelybound theemployers not "to establish,service ordeliverto depotsforthepurpose of distributing or sellingmilk."As found above,Balsam has done none of these things.It has merelycontinuedto process milkfor one of its many customers for such services,as it had a right to do under itslease agreementwith Old Dutch.Whileit istrue,as Judge Doolingpointed out, that the effectof Balsam'sconductin the long run was to jeopardize job opportunitiesfor theRespondent'sdriver-salesmenmembers, such 'circumstance,inmy opinion,doesnot warrant holdingtheRespondent'spicketingand strike actionagainstBalsamlawful.In everysecondary boycottsituation therecan be rationalizedsome similar element of sup-port by the neutral third party to the primary employer disputant whichconflictswith the objectivesand goals ofthe disputingunion.To regardthe presence of 516DECISIONS OF NATIONALLABOR RELATIONS BOARDsomesuch element of support as sufficient to deprive the third party of his neutralityto the dispute would be to rob the secondary boycott provisions of the Act of allcontent and meaning.As the Supreme Court has stated, the congressional objec-tiveunderlying the secondary boycott provisions of the Act was "shielding un-offending employers and others from pressure in controversies not their own.N.L.R.B. v. Denver Building and Construction Trades Council, et at. (Gould &,Preisner),341 U.S. 675, 692. The Respondent's dispute in this case was with OldDutch over its operation of the Flatbush Avenue milk store.There was no waywhich Balsam, consistent with its exercising its legal rights and fulfilling its con-tractual obligations to Old Dutch, could bring about the closing of Old Dutch'sstore.Thus Balsam in a realsensewas a neutral third party embroiled in acontroversy not of its own.This conclusion, in my view, is not altered by the fact that Old Dutch and Balsamshare the same premises and that Balsam's processing operations are functionallyintegrated into Old Dutch's milk-distributingbusiness.There is no evidence, andno contention is made herein, that Old Dutch and Balsam are in any way relatedto one another, either by way of family ties, common ownership, or control.WhileOld Dutch leases its office and other space fromBalsam,Old Dutch and Balsamare separate corporateentitieswhose only relationship to one another is that createdby theleaseagreement whereby Old Dutch leases space from Balsam and hasBalsam process its milk for it.As Judge Dooling recognized, the contract created,in legal contemplation, an "independent contractor relationship."While JudgeDooling citedLocal 282, International Brotherhood of Teamsters, etc. (Acme Con-crete& Supply Corp.),137 NLRB 1321, 1324, there is wholly lacking betweenOld Dutch and Balsam the "identity and community of interests" which impelledthe Board to hold in that case that Acme was not a neutral third party intendedto be protected by Section 8(b) (4).Rather this case is more likeGeneral Drivers,etc.Local Union No. 886 (James D. O'Dell and H. H. Hulme, Jr. d/b/a AdaTransitMix),130 NLRB 788, in which one of the secondary employers, TransitMix, was owned by the sons of the proprietors of the primary employer, Hulmeand O'Dell Concrete Company, which gave financial support to Transit Mix. TheBoard nevertheless held that the two concerns were separate legal entities, that theywere not to be regarded either as a single employer or as "allies," and that con-sequently TransitMix was "a neutral employer . . . entitled to the protection ofSection 8(b)(4)(i) and (ii)(B) of the Act" (130 NLRB, at 795).5The conclusion that Balsam is entitled to be regarded as a neutral to the Re-spondent's dispute with Old Dutch is supported by the secondary boycott casesinvolving the building and construction industry.Subcontracting of functions iscommonly done by general contractors in this industry.These cases leave no doubtthat where a genuine independent contractor relationship has been created betweena generalcontractor and a subcontractor, each is regarded as a neutral third partyto a labor dispute betweena unionand the other party.N.L.R.B. v. Denver Build-ing and Construction Trades Council, et al. (Gould & Preisner),341U.S. 675,689-690 and footnote 19;International Brotherhood of Electrical Workers, Local 501,et al. v. N.L.R.B.,181 F. 2d 34, 37 (C.A. 2), affirmed 341 U S. 694;Lafayette Build-ing and Construction Trades Council (Southern Construction Corporation),132NLRB 673, 681.In view of the fact that the record in this case shows that in the New York Cityarea, at least,it isnot an uncommon arrangement for a milk distributor to havehismilk processed by an independent contractor,it isreasonable to conclude thatthe principles underlying the Board's holding in the building and construction in-dustry cases are equally applicable to this case.For all of the foregoing reasons I conclude that Balsam is neutral to the Re-spondent'sdisputewith Old Dutch, that the Respondent's picketing and strikeactionagainst Balsamtherefore connot be regarded as primary in character, andthat the Respondent's conduct in this respect and its threat to Balsam violatedSection 8(b) (4) (i) and (ii) (B) of the Act.65Cf.Miami Newspaper Printing PressmenLocal No.46 etc (Knight Newspapers, Inc ),138 NLRB 13466While the Respondent, because Old Dutch and Balsam share a common situs, couldlawfully have caused a strike of Old Dutch's employees and picketed the driveways at thePitkin Avenue premises, had it by its actions made it clear that its controversy was withOld Dutch(Sailors'Union of the Pacific, AFL (Moore Dry Dock Company),92 NLRB547, 549,highway Truekdrivers and Helpers, Local 107 etc (Riss it Company, Inc.),130 NLRB 943, 949), as found above, the Respondent did not so limit its strike and picket-ing activity. MILK DRIVERS & DAIRY EMPLOYEES LOCAL 584, ETC.517IV.CONCLUSIONS OF LAW1.By its picketing and strike action, the Respondent has induced and encouragedindividuals employed by Balsam, Citrus, and Carr to engage in a strike and a refusalto perform services with an object of forcing or requiring Balsam to cease doingbusiness with Old Dutch, and has thereby violated Section 8(b) (4) (i) (B) of the Act.2.By the foregoing and by its threat against Balsam, the Respondent hasthreatened, coerced, and restrained Balsam with an object of forcing or requiringBalsam to cease doing business with Old Dutch, and has thereby violated Section8(b) (4) (ii) (B) of the Act.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,my Recommended Order will provide that it cease and desist therefrom and thatit take certain affirmative action which I find necessary to remedy the unfair laborpractices and to effectuate the policies of the Act.The General Counsel contends that a broad cease-and-desist provision should beentered in this case.The record establishes that 14 other milk distributors in theNew York City area are operating retail milk stores in claimed violation of clause66A of the standard contract.This is the controversy which gave .rise to the strikeand picketing against Balsam.The Respondent has openly taken the position thatthe operation of these stores must stop, or at least that the stores must be operatedunder conditions laid down by it.The Respondent admittedly views its disputewith the distributors "as an industrywide problem."SeeBakery Wagon Drivers &Salesmen, Local No. 484 (Clifford L. Aksland, d/b/a Sunrise Transportation),137NLRB 987,' 995-996. In these circumstances it is appropriate to enjoin all8(b) (4) (i) and (ii) (B) violations directed against not only Old Dutch but all ofthe milk distributors operating retail milk stores in claimed violation of clause 66A ofthe standard contract with the Respondent.Compare theAkslandcase,supra,andsee Local Union 522, Lumber Drivers, etc. (Republic Wire Corporation),129 NLRB376, 380, 383, enfd. 294 F. 2d 811 (C.A.3); Local 825,InternationalUnion ofOperating Engineers AFL-CIO, etc. (United Engineers, etc.),138 NLRB 279, 280-281, enfd. 322 F. 2d 478 (C.A.3); Local 825, International Union of OperatingEngineers AFL-CIO (Nichols Electric Company),138 NLRB 540,545.Upon the foregoing findings and conclusions and the entire record, and pursuantto Section 10(c) of the Act, the Trial Examiner herebyissuesthe following:RECOMMENDED ORDERThe Respondent, Milk Drivers and Dairy Employees Local Union No. 584, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, its officers, agents, representatives, successors, and assigns, shall:1.Cease and desist from engaging in, or inducing or encouraging employees of theBalsamFarm, Inc., Citrus Bowl, Inc., Robert H. Carr & Sons, or any other employerto engage in, strikes, concerted refusals in the course of their employment to use,manufacture, process, transport, or otherwise handle or work on any goods, articles,materials, or commodities, or to perform any services; or threatening, coercing, orrestraining Balsam Farm, Inc., or any other employer, where in either case anobject thereof is to force Balsam Farm, Inc., Citrus Bowl, Inc, Robert H Carr, orany other employer or person to cease doing business with Old Dutch Farms, Inc.,or any other employer with which hte Respondent has a dispute over the operationof a retail milk store in claimed violation of clause 66A of its contract with saidemployer.2.Takes the following affirmative action which it is found will effectuate thepolicies of the Act:(a) Post at its business offices and meeting places copies of the attached noticemarked "Appendix." 7Copies of said notice, to be furnished by the RegionalDirector for the Second Region, shall, after being duly signed by responsible officialsof the Respondent, be posted immediately upon receipt thereof, and be maintainedby them for 60 consecutive days thereafter, in conspicuous places, including allIn the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "A Recommended Order of a TrialExaminer" in the noticeIn the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order." 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaces where notices to members are customarily posted.Reasonable steps shallbe taken to insure that said notices are not altered,defaced,or covered by any othermaterial.(b)Notify the Regional Director for the Second Region, in writing, within 20days from the receipt of this Decision and Recommended Order what steps it hastaken to comply herewith.88In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director,in writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS OF MILK DRIVERS AND DAIRY EMPLOYEES LOCAL UNIONNo. 584,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFERS,WAREHOUSE-MEN AND HELPERS OF AMERICA AND TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and,in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify you that:WE WILL NOT engage in,or induce or encourage employees of the BalsamFarm, Inc., Citrus Bowl, Inc., Robert H. Carr&Sons, or any other employerto engage in, strikes,concerted refusals in the course of their employment touse,manufacture,process, transport,or otherwise handle or work on anygoods, articles,materials,or commodities,or to perform any services; northreaten,coerce, or restrain Balsam Farm, Inc., or any other employer, wherein either case an object thereof is to force Balsam Farm,Inc., Citrus Bowl, Inc.,Robert H.Carr&Sons, or any other employer or person to cease doing businesswith Old Dutch Farms, Inc., or any other employer with which we have adispute over the operation of a retail milk store in claimed violation of clause66A of our contract with said employer.MILK DRIVERS AND DAIRY EMPLOYEESLOCALUNION No. 584,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN,AND HELPERS OF AMERICA,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or coveredby anyother material.Employees may communicate directly with the Board'sRegional Office, SquibbBuilding, Fifth Floor,745 Fifth Avenue, New York,New York,Telephone No.751-5500, if theyhave any question concerning this notice or compliance with itsprovisions.Sample Hart Motor CompanyandGeneral Drivers and HelpersUnion Local No. 554, affiliated with International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica.Case No. 17-CA-2?4.1.March 30, 1964DECISION AND ORDEROn January 27, 1964, TrialExaminerIvar H. Peterson issued hisDecisionin the above-entitled proceeding, finding that Respondent hadengaged inand was engaging in certain unfair labor practices withinthe meaning of the Act, and recommending that it cease and desisttherefrom and take certain affirmativeaction, asset forth in the at-tached Trial Examiner's Decision.Thereafter, the Respondent filedexceptionsto the Decision and supporting briefs.146 NLRB No. 69.